IN THE
                         TENTH COURT OF APPEALS

                               No. 10-18-00102-CV

JOHN ANTHONY MARGETIS,
                                                          Appellant
v.

HIGH POINTE INVESTMENTS, LLC
                                                          Appellee



                         From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 17-C3725


                          MEMORANDUM OPINION


      Appellant, John Margetis, challenges an order of possession and final judgment

entered on February 20, 2018. Appellant filed his pro se notice of appeal on March 2,

2018; however, the Clerk’s Record in this matter has not been filed. On April 23, 2018,

we received notice from the Ellis County Clerk’s Office stating that appellant had been

notified regarding the balance due for the Clerk’s Record; however, appellant failed to
pay the balance owed, which resulted in the Clerk’s Record not being forwarded to this

Court.

         Thereafter, on June 4, 2018, we sent a letter to the Ellis County Clerk’s Office

requesting the filing of the Clerk’s Record within thirty days or, in the alternative, a status

update regarding payment for the Clerk’s Record. On June 6, 2018, the Ellis County Clerk

once again informed this Court that appellant had failed to pay or make arrangements to

pay for the Clerk’s Record. On June 12, 2018, in response to the Ellis County Clerk’s June

6, 2018 letter, we warned appellant that this appeal would be dismissed for want of

prosecution, unless he paid or made arrangements to pay the clerk’s fee and notified this

Court of the actions taken within twenty-one days of June 12, 2018. More than twenty-

one days have passed since our June 12, 2018 letter, and we have not received any

response from appellant regarding the Clerk’s Record. And more importantly, the

Clerk’s Record still has not been filed.

         Texas Rule of Appellate Procedure 37.3(b) provides that if an appellant fails to pay

or make arrangements to pay the clerk’s fee for preparation of the record, the Court may

“dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. The court must give the appellant a reasonable opportunity

to cure before dismissal.” TEX. R. APP. P. 37.3(b). To date, the record does not reflect that

appellant has paid or made arrangements to pay for the Clerk’s Record or that appellant




Margetis v. High Pointe Invs., LLC                                                       Page 2
is entitled to proceed without payment of costs. Therefore, pursuant to Rule 37.3(b), we

hereby dismiss this appeal for want of prosecution.1 See id.




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 18, 2018
[CV06]




       1   In light of our disposition, all pending motions are hereby dismissed as moot.

Margetis v. High Pointe Invs., LLC                                                          Page 3